Citation Nr: 0317723	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-12 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a total right knee 
replacement, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, while a 
supplemental statement of the case issued in April 2003 
apprised the veteran of the applicable provisions of 38 
C.F.R. § 3.159, the veteran has not been apprised of the 
specific information and evidence necessary to substantiate 
the specific issue on appeal, and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.   As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

Additionally, on VA orthopedic examination in October 1999, 
the veteran described pain and an abnormal sensation to the 
anterior knee scar, which was a result of his total knee 
arthroplasty.  The veteran stated that with light touch, and 
sometimes with more of a firm touch, he had tingling and pain 
and an unusual sensation on the scar and around the skin 
overlying the kneecap.  It was noted there was some 
paresthesia symptoms around the kneecap portion of the scar.  
Also, it was clinically noted that the scar measured twenty 
centimeters when the veteran stood, and fifty-one centimeters 
when the right knee was flexed.  The record does not reflect 
that the RO has considered whether the veteran is entitled to 
a separate rating for the post-surgical scar.  In this 
regard, the Board notes that the criteria for evaluating 
scars were revised during the pendency of this appeal.  67 
Fed. Reg. 49590 - 49599 (July 31, 2002); 67 Fed. Reg. 58448 
58449 (Sept. 16, 2002).  The veteran has not been apprised of 
the applicable rating criteria for evaluating the post-
surgical scar.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should readjudicate the issue 
on appeal and make a determination as to 
whether a separate additional rating is 
warranted for the post-surgical scar.  
The applicable schedular criteria for 
rating scars, effective prior to, and 
from, August 30, 2002, should be 
considered in making such determination.  

3.  Thereafter, if the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case reflecting RO consideration of 
whether a separate additional rating is 
warranted for the post-surgical scar, 
with consideration of the applicable 
schedular criteria for rating scars, 
effective prior to, and from, August 30, 
2002.  See 67 Fed. Reg. 49590 - 49599 
(July 31, 2002); 67 Fed. Reg. 58448 58449 
(Sept. 16, 2002).  The veteran and his 
representative should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned 
to the Board for appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





